ORDER

PER CURIAM.
Defendant appeals his conviction by a jury of first degree assault, § 565.050, RSMo 1986, and armed criminal action, § 571.015, RSMo 1986. The court sentenced him as a prior and persistent offender to concurrent terms of thirteen years’ imprisonment on the assault charge and three years’ imprisonment on the armed criminal action conviction. After sentencing, defendant filed a Rule 29.15 motion that the motion court denied without an evidentiary hearing. These appeals have been consolidated for review pursuant to Rule 29.15(Z). We affirm both judgments. We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.-16(b).